362 S.W.3d 481 (2012)
STATE of Missouri, Respondent,
v.
Bradley SNEED, Appellant.
No. ED 95997.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2012.
Margaret Mueller Johnston, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.


*482 ORDER

PER CURIAM.
Bradley Sneed (Defendant) appeals from a judgment entered in the Circuit Court of St. Charles County following his conviction for driving while intoxicated. Defendant contends that the trial court erred by failing to hold a hearing on Defendant's allegation of jury misconduct and overruling his motion for a new trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).